Citation Nr: 0000933	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for disability manifested 
by shortness of breath, including as due to an undiagnosed 
illness. 


INTRODUCTION

The veteran had active military service from August 1987 to 
August 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 1997, a statement of the case was issued in January 
1998, and a substantive appeal was received in February 1998.  
In his substantive appeal, the veteran requested a personal 
hearing before a member of the Board in Washington, D.C. Such 
a hearing was scheduled in August 1998, but the veteran 
failed to appear.  The veteran is not represented in 
connection with his appeal. 


FINDINGS OF FACT

1.  The veteran had active military service from August 1987 
to August 1991, including service in the Southwest theater of 
operations during the Persian Gulf War. 

2.  The claims file does not include a medical diagnosis of 
current disability manifested by shortness or breath.

3.  There is no evidence, other than the veteran's own 
statements, of objective indications of chronic disability 
manifested by shortness of breath.  


CONCLUSION OF LAW

Disability manifested by shortness of breath was not incurred 
in or aggravated by the veteran's period of active military 
service.  38 U.S.C.A. § 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.317 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 
38 U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness, which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent of more 
between the end of such service and December 31, 2001.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Further, VA regulations provide that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a); see also 
38 U.S.C.A. § 1117.  Signs or symptoms which may be 
manifestations of undiagnosed illnesses include, but are not 
limited to those involving the respiratory system.  38 C.F.R. 
§ 3.317(b).  "Objective indications" include both objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  

As a preliminary matter, the Board finds that the veteran's 
claim is well-grounded.  38 U.S.C.A. § 5107(a).  With respect 
to claims involving Persian Gulf veterans, a well-grounded 
claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 for disability due to undiagnosed illness 
generally requires the submission of some evidence of: (1) 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  See VAOPGCPREC 4-99 
(May 3, 1999).  In this regard, the record shows that the 
first requirement regarding service has been met.  Looking to 
VA's General Counsel guidelines, the veteran's own statements 
regarding shortness of breath appear to be competent to 
satisfy the second requirement regarding manifestations of 
pertinent signs and symptoms.  Further, as the signs and 
symptoms claimed by the veteran are at least capable of 
objective verification, the Board deems the veteran's 
assertions regarding such signs and symptoms as sufficient, 
without more, to meet the third requirement to well-ground 
his claim.  Finally, the record does not document and known 
clinical diagnosis, and the fourth well-grounded requirement 
has therefore been met. 

With a well-grounded claim arises a duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  It appears that the RO has 
taken appropriate action to develop the record, including a 
VA examination, and the Board finds that the duty to assist 
has been met. 

Private medical records included in the claims file document 
complaints of shortness of breath in October 1993.  The chest 
was reported to be clear with no cough.  X-ray of the chest 
showed a normal chest.  An entry two days later appears to be 
to the effect that shortness of breath had subsided.  A May 
1994 clinical entry notes shortness of breath the previous 
fall, but otherwise appears to document problems with a skin 
rash and medication in connection with the rash.

A VA examination was conducted in January 1997 for the 
express purpose of ascertaining the nature of the veteran's 
complaints of shortness of breath.  While the examiner noted 
the veteran's description of shortness of breath of a 
transient nature and lasting only a few seconds, physical and 
special test finding were completely negative for any current 
chronic disability.  The lungs were described as clear and no 
cardiovascular abnormalities were reported.  Pulmonary 
function tests were reported to be within limits without any 
indication of any type of disease.  Chest x-ray was within 
normal limits as was an electrocardiogram.  As a diagnosis, 
the examiner reported no evidence of heart or lung disease to 
account for shortness of breath.  The examiner further 
commented that the veteran did not have an undiagnosed 
illness or any illness and that he was a healthy young male. 

For purposes of finding the veteran's claim to be well-
grounded, the Board has accepted the veteran's bare 
assertions regarding signs and symptoms as well as to his 
rendition of objective indications of chronic disability 
(since they are of the nature that are capable of independent 
verification).  However, in order to prevail with his claim 
for compensation, some evidence, other than the veteran's own 
statements, of objective indications of chronic disability is 
necessary.  In this regard, VA's General Counsel noted that 
explanatory materials accompanying the issuance of 38 C.F.R 
§ 3.317 were to the effect that while some veteran's 
presenting with purely subjective symptoms may establish a 
basis for a valid claim, "it is not only fair but in keeping 
with Congressional intent to require some objective 
indication of the presence of a chronic disability 
attributable to an undiagnosed illness before awarding 
compensation."  VAOPGCPREC 4-99 (May 3, 1999) at 6 (quoting 
from 60 Fed. Reg. At 6662-63). 

The totality of the evidence reveals no supporting evidence, 
other than the veteran's own statements, showing objective 
indications of chronic disability manifested by shortness of 
breath.  Accordingly, entitlement to service connection is 
not warranted.  In reaching this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not a state of equipoise of the positive and the negative 
evidence to otherwise provide a basis for a favorable 
determination. 


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

